Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-2, 5-6, 8-20 are pending and subsequently allowed.
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 1/31/22, Thomas Basso requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 021818 the required fee of $220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the CLAIMS:
			
		(a) Claim 1, last line, after “is” insert --a short-range wireless communication standard defined for the cartridge memory in--;
		(b) Claim 6, last line after “is” insert --a short-range wireless communication standard defined for the cartridge memory in--;
		(c) Claim 8, last line after “is” insert --a short-range wireless communication standard defined for the cartridge memory in--;
REPLACE claim 16 in its entirety with the following: “Claim 16 (currently amended):  A tape cartridge comprising a cartridge memory, wherein the cartridge memory includes:
 a communication unit that performs wireless communication;
a control unit that transmits data to a recording/reproduction device according to a first communication standard via the communication unit, receives data from the recording/reproduction device according to the first communication standard via the communication unit, and transmits data to an information terminal according to a second communication standard via the communication unit; and
a storage unit that stores data related to the tape cartridge, 
wherein the control unit makes a determination whether a communication target device is the recording/reproduction device or the information terminal,
in a case where the communication target device is the recording/reproduction device, the control unit transmits data to the recording/reproduction device and receives data from the recording/reproduction device, and
in a case where the communication target device is the information terminal, the control unit transmits data to the information terminal,
wherein the first communication standard is a short-range wireless communication standard defined for the cartridge memory in a Linear Tape-Open (LTO) standard, and 
wherein the tape cartridge further includes a reel on which a magnetic recording medium is provided.”
		(e) Claim 18, lines 1-2, delete “further comprising a” and insert --wherein the--; and line 2, before “wherein” insert --and--;
Claim 19, last line after “is” insert --a short-range wireless communication standard defined for the cartridge memory in--;
		(g) Claim 20, last line after “is” insert --a short-range wireless communication standard defined for the cartridge memory in--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record considered as a whole neither shows, nor renders obvious the subject matter as set forth by the pending claim for the following reasons: Applicants arguments and newly added limitations to claims 1, 6, 8, 16, 19 & 20, along with the Examiner’s Amendment, supra, made to the record, are considered persuasive and such limitations in combination, are not shown or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//BRIAN E MILLER/ Primary Examiner, Art Unit 2688                                                                                                                                                                                                        




BEM
February 1, 2022